10/07/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 19-0526


                                      DA 19-0526
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 THOMAS WILLIAM PRICE,

              Defendant and Appellant.
                                _________________

       Appellant Thomas Price, by counsel, has filed a second motion for a 60-day
extension of time within which to file the reply brief.
       On August 11, 2020, the Court granted a 60-day motion for extension and included
no further extensions would be granted in the Order. Without reference to the first
extension, counsel has now moved for a second 60-day extension.
       IT IS HEREBY ORDERED that motion is DENEID.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               October 7 2020